FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

STEVEN MARTELL COLLINS,                   No. 01-56958
              Petitioner-Appellant,           D.C. No.
                v.                        CV-98-09329-TJH
BERTRAM RICE; ATTORNEY                    Central District
GENERAL OF THE STATE OF                     of California,
CALIFORNIA,                                 Los Angeles
            Respondents-Appellees.
                                              ORDER

    On Remand from the United States Supreme Court

                     Filed July 7, 2006

   Before: Cynthia Holcomb Hall, Sidney R. Thomas, and
             Richard A. Paez, Circuit Judges.


                          ORDER

   Pursuant to the opinion of the Supreme Court in Rice v.
Collins, ___ U.S. ___, 126 S. Ct. 969 (2006), the judgment of
the district court is affirmed. The mandate shall issue forth-
with.




                            7549
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.